PER CURIAM:
Willie Jerome McRae appeals the district court’s order denying his “Motion Pursuant to Fed.R.Civ.P. 60(b)(5)(6) to Vacate the Judgment for Re-Sentence.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. McRae, No. 5:98-cr-00037-F-13 (E.D.N.C. Oct. 3, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.